Citation Nr: 1816225	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 and June 1971 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied a rating in excess of 10 percent for PTSD.  The Veteran filed a notice of disagreement (NOD) in October 2010, and the RO issued a statement of the case (SOC) in October 2011.  The Veteran filed a substantive appeal (via a statement accepted in lieu of VA Form 9, Appeal to Board of Veterans' Appeals) later in October 2011.

In August 2013, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the requested actions (to the extent possible), a Decision Review Officer (DRO) granted a 50 percent rating for PTSD, from August 17, 2009, by way of a March 2015 decision.  The AOJ denied a rating in excess of 50 percent for PTSD (as reflected in a March 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further consideration.

In July 2015, the Board again remanded the claim for a higher rating for PTSD to the AOJ in order to have the Veteran's electronic claims file rebuilt and for readjudication of his increased rating claim.  After accomplishing the requested actions, the AOJ continued to deny the claim for a rating in excess of 50 percent for PTSD (as reflected in a March 2016 SSOC), and returned this matter to the Board for further consideration.

In a September 2016 decision, the Board granted a 70 percent rating for PTSD throughout the appeal period; however, the Board also determined that the issue of entitlement to a TDIU had not been raised.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2017 Order, granting a Joint Motion for Remand, the Court vacated the Board's September 2016 decision and remanded the case for consideration of the issue of entitlement to a TDIU in the context of the increased rating claim in compliance with the directives specified in the Joint Motion.

In January 2018, the Veteran, through his attorney, submitted additional evidence directly to the Board.  A written waiver of local consideration of this evidence was also received, which contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2017).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, but has not more nearly approximated total occupational and social impairment.

2.  The evidence of record shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial disability rating of 70 percent, but no higher, for PTSD are met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Codes (DC) 9411 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).

Neither the Veteran nor his attorney has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

PTSD is evaluated pursuant to DC 9411.  Under this diagnostic code, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 35 to 50 as determined by VA and private treatment providers, as well as VA and private examiners.  These scores are indicative of moderate to severe impairment.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  Scores ranging from 41 to 50 reflect serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this matter, the Veteran was granted entitlement to service connection for PTSD in a May 2005 rating decision, at which time a 10 percent rating was assigned.  In August 2009, the Veteran raised a claim of entitlement to an increased rating for service-connected PTSD.  As noted above, a March 2015 rating decision awarded a 50 percent rating for PTSD from the date of the increased rating claim, August 17, 2009.  For the following reasons, the Board finds that an increased rating of 70 percent is warranted under the schedular criteria throughout the appeal period.

In the present case, the Veteran was afforded a VA psychiatric examination in September 2009, at which time he reported that he was not receiving any psychiatric treatment and that his psychiatric symptoms had not been present during the previous year.  He endorsed impaired sleep (i.e., had trouble falling asleep and would frequently wake up at night), "sweaty nightmares," obsessive/ritualistic behavior (i.e., he washed his hands every time he went out or came inside), a feeling of being deserted, nervousness, tenseness, loss of interest, and lack of motivation.  He also experienced anxiety attacks with associated lack of confidence; these episodes occurred up to 12 times a week and lasted for approximately 25 minutes at a time.  He felt as if he had "too many things going on" and it was hard to accomplish simple tasks.  He was married to his fifth wife for 25 years and got "along well with [his] wife and children."  He met with a cousin "once in a while," but did not have any friends, did not have many leisure pursuits, and stayed at home most of the time.  He went grocery shopping with his wife, but he generally avoided going out because it made him feel uneasy and he felt as if he was being watched.  There was a history of two suicide attempts when he drank too much after his mother's death and overdosed on pills; however the Veteran did not report any suicide attempts in recent years.  Also, he had "a pretty bad history of violence" where he would lose control and engage in physical violence, but the most recent incident occurred in approximately 1998.  He retired from construction work in 1990 due to a medical (physical) problem and received workman's compensation.

With respect to specific PTSD symptoms, the September 2009 VA examiner noted that the Veteran experienced recurrent and intrusive distressing recollections of the traumatic event; recurrent distressing dreams of the event; intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the event; avoidance; markedly diminished interest or participation in significant activities; difficulty falling or staying asleep; difficulty concentrating; and exaggerated startle response.  In addition, the Veteran experienced anxiety, depression, sleep problems, and "strange thoughts;" he avoided crowds and he was unable to handle loud noises.  Examination revealed that the Veteran was casually dressed.  He exhibited psychomotor activity in that there was hand wringing and he appeared anxious and restless throughout the examination.  Also, his affect was constricted, his mood was anxious/hopeless, his attention was impaired (i.e., he was unable to perform a serial seven test, experienced difficulty performing a serial three test, and made one error when spelling the word "house" backwards), there was circumstantiality of his thought process, his judgment was impaired in that he did not understand the outcome of his behavior, remote memory was mildly impaired, and recent memory was moderately impaired.  The Veteran reported that he would sometimes hear his name being called and heard "screaming a lot," but there were no other hallucinations.  His speech was unremarkable, he was cooperative with the examiner and did not exhibit any inappropriate behavior, he was fully oriented, thought content was unremarkable, there were no delusions, his insight was intact and he understood that he had a problem, he interpreted proverbs appropriately, there were no homicidal or suicidal thoughts, his impulse control was fair and there were no episodes of violence, he was able to maintain minimum personal hygiene, and he did not have any problems with activities of daily living. 

The September 2009 VA examiner diagnosed the Veteran with mild to moderate chronic PTSD.  A GAF score of 46 was assigned.  The examiner concluded that the Veteran experienced "moderate impairment of personal, family and employment functioning."  He did not go out much, had no friends, and generally had no interest in a social life.  He was not able to relate well to people and tried to avoid contact due to anxiety, depression, and sleep problems.  He lacked self-confidence and this resulted in avoidance behavior.  Overall, the examiner indicated that PTSD signs and symptoms resulted in deficiencies in thinking, family relations, work, and mood.  Also, there was reduced reliability and productivity due to PTSD symptoms of anxiety, depression, insomnia, hopelessness, and an inability to socialize.  The prognosis for improvement of the Veteran's psychiatric disability and his impairment of functional status was limited.

The Veteran was afforded another VA psychiatric examination in September 2011.  At that time, he remained married to his fifth wife, to whom he had been married for 25 years.  He stated that they lived together with their 25-year old son.  His wife and son were "both supportive of him and tr[ied] to help him with his anxiety."  They worked outside of the home and called to check on the Veteran two to three times per day.  The Veteran had a couple of friends with whom he occasionally spoke on the telephone, but he had not seen them in a couple of years.  He saw a cousin every three to four months and they spoke on the telephone every few weeks.  He otherwise described himself as "a good loner" and explained that this allowed him to avoid dealing with anything.  He did not like conflict and experienced difficulty setting limits with others, even when it inconvenienced him or caused him problems.  He frequently went shopping with his wife and walked several miles per week in order to get out of the house.  He was no longer able to drive much because of poor eyesight due to macular degeneration.  He did not have any social outlets or productive activities and no longer had the motivation or energy to engage in household activities (e.g., cleaning the house, lawn and garden care).  As for employment, the Veteran had not worked since 1979 and was on disability retirement for a work-related injury.  He received worker's compensation and was considered totally disabled and unemployable.

The September 2011 VA examiner noted the Veteran's report that he tried to ignore his feelings about his physical, emotional, and spiritual self.  His family would become upset because he did not "tune in to his surroundings" and would hurt himself.  For example, he would fall down instead of sitting or lying on the floor and would carelessly flail his arms and hurt his arms or hands.  In describing this behavior, he explained that he was "detached from [himself]."  A Beck Depression Inventory II was completed and the Veteran scored a 42 which was indicative of an overall severe level of symptomatology.  The Veteran additionally reported that he experienced panic attacks almost every day upon awakening.  The panic attacks were secondary to worry about his upcoming day, would last for approximately 45 to 60 minutes at a time, and were associated with sweating, a cold feeling, muscle tension/spasms, heart "fluttering," and shallow breathing.  He felt the need to "have an escape from a situation" and would get down on himself and criticize himself for not knowing what to do or for making mistakes.  He easily lost confidence in himself, sometimes did not ask for help when in need because he did not like to cause anyone problems, and always expected something bad to happen.  A Beck Anxiety Inventory was completed during the examination and the Veteran scored a 32, indicative of severe symptoms.  A PTSD Symptom Scale Interview was also performed and the Veteran scored a 37, indicative of a severe level of PTSD symptomatology.  Although he had previously been diagnosed as having bipolar affective disorder, he did not endorse any manic symptoms during the September 2011 examination and did not exhibit any signs or symptoms of mania.  He had not taken any psychotropic medications or been seen by a psychiatrist since the September 2009 VA psychiatric examination.

As for the pertinent PTSD diagnostic criteria, the September 2011 VA examiner reported that the Veteran experienced persistently re-experienced a traumatic event, avoidance, markedly diminished interest or participation in significant activities; a feeling of detachment or estrangement from others; and a restricted range of affect.  Lastly, there were persistent symptoms of increased arousal in terms of difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  In addition to the above-described symptoms, the Veteran also experienced a depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The September 2011 examiner reported that the Veteran was fully alert, fully oriented, and casually dressed with adequate hygiene and grooming.  He was cooperative with the examiner and his speech was of normal volume, rate, and rhythm.  He was sometimes tangential and required redirection, but his thought process and content was coherent and generally goal directed, there were no psychotic processes or overt paranoia or delusions, his cognitive function was grossly intact, and his intellectual level was average.  He displayed mild psychomotor agitation (fidgeting with his hands), he reported memory problems (particularly with recent and remote memory) and some problems with immediate recall, his mood was sad and anxious, he had a moderate range of affect, and he became tearful while relating things about which he felt guilty or sad.  He understood that he had a problem and his judgement was intact, but he had poor insight into his own thoughts, feelings, and behaviors.  Also, there was no suicidal or homicidal ideation.

The September 2011 VA examiner diagnosed the Veteran with PTSD and depressive disorder not otherwise specified (NOS).  A GAF score of 43 was assigned.  The psychologist who conducted the examination indicated that it was not possible to differentiate what portion of the Veteran's symptoms was attributable to each diagnosed psychiatric disability because anxiety and depression frequently co-occur and are inextricably linked in terms of symptom experience and presentation and the Veteran's clinical picture was complicated by likely longstanding personality issues.  The examiner also indicated that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity (i.e., the criteria for a 50 percent rating under the General Rating Formula).

Medical records dated from February 2012 to October 2013 indicate that the Veteran reported that he experienced impaired sleep, nightmares, constant anxiety, depression, panic attacks, and auditory hallucinations.  He had been experiencing problems with anger since 2005 and was treated at Lifespan between December 2012 and April 2013 for anger management.  At that time, he reported that he and his wife did not get along and that he was very angry at his wife because they did not have sex, she worked long hours, and she was critical of the Veteran.  There were some days he was so depressed that he wanted to commit suicide, but there was no intent or plan.  He was not taking any psychiatric medications.  An examination at Lifespan conducted in December 2012 revealed that the Veteran's appearance was disheveled and that he cried throughout the examination.  His motor activity was agitated, his affect was labile, his mood was dysphoric and anxious, his thought process was tangential, and his speech was excessive, rambling, and disorganized.  His thought content was intact, his attitude was cooperative, he was fully oriented, and there was no evidence of any delusions or psychotic symptoms.  A medical professional from Lifespan indicated on a June 2013 "Termination Summary" that the Veteran was suffering from "severe emotional problems which adversely impact[ed] all aspects of functioning."  The Veteran was diagnosed as having severe recurrent major depression and PTSD and a GAF score of 35 was assigned, indicative of major impairment.

Additional examinations conducted during the period from September 2011 to October 2013 at Providence Physicians reveal that the Veteran's mood was anxious and depressed, but that his insight was good, he was fully oriented, and his memory was intact.  He was diagnosed as having generalized anxiety disorder.

A July 2014 VA psychiatric examination report indicated that the Veteran remained married to his wife of approximately 30 years and that they lived with their adult son.  He spoke about politics and joked around with his son, but the Veteran was generally very serious and did not "goof off," in large part because of his medical problems and related pain and fear.  For instance, he feared going out in public and losing control of his bowels due to irritable bowel syndrome.  He occasionally went shopping with his wife when he felt up to it, they went to church a few times each year, and they went out to dinner approximately two times per week.  With respect to social contacts outside of family, the July 2014 VA examiner documented the Veteran's report that he and his wife did not have any couple friends and spent most of their leisure time together.  The Veteran spoke with a couple of veteran friends and his cousin, approximately every two to four weeks, with occasional in-person visits.  He did not belong to any social clubs or veterans groups.  As for daily activities, the Veteran had not been employed during the previous three years.  He reported compulsive behaviors in that he sometimes washed the laundry more than once and would redo housework already performed by his wife.  He performed such activities to keep his "mind from thinking."  He did not like himself and had lost self-confidence.  In addition, the Veteran reported that he had not taken any psychotropic medications and was reluctant to take any such medications.  He reported passive suicidal ideation, but there was no active plan or intent and there were no suicide attempts during the previous three years.  There was no homicidal ideation.  He denied auditory and visual hallucinations.

Notably, the July 2014 VA examiner reported that the Veteran did not meet the criteria for a diagnosis of PTSD at the time of the examination.  Specifically, the Veteran thought about past military experiences approximately one to two times per week, but he had not thought about the traumatic events related to his psychiatric stressor "in at least a few months," had not experienced any intense or prolonged psychological distress/ marked physiological reactions when exposed to internal or external cues that symbolized or resembled an aspect of the traumatic event in the previous few weeks, and did not experience any distressing dreams related to the traumatic event or dissociative reactions/symptoms.  He was highly anxious about his health and future (especially in light of increasing physical limitations), was sad and tearful during the examination, and reported a high degree of depression.  His wife reported that when she saw the Veteran during evenings and weekends he was sad 15 to 20 percent of the time.  He felt ill much of the time and that affected his attitude.

The July 2014 VA examiner explained that the Veteran felt close to his wife and two veteran friends and enjoyed spending time with his wife and son, eating out, spending time in the hot tub, and playing with his dog.  He rated his general mood as 7/10, which his wife agreed with based upon her observations.  He was not generally irritable except for when he was in pain and he had not been involved in any verbal altercations in the previous few weeks.  He occasionally worried about the locations of the bathrooms in public places depending on his health status, but there was no other reported hypervigilance.  There was no reckless or self-destructive behavior and no exaggerated startle response.  The Veteran reported that he was experiencing worsening memory problems and objective examination revealed that his remote and recent memory was mildly/moderately impaired, but his immediate memory seemed normal.  He experienced sleep disturbance, but this was related to awakening at night due to neck, stomach, and back pain. 

In sum, the July 2014 VA examiner concluded that the Veteran did not endorse sufficient symptoms to qualify for a diagnosis of PTSD, but the examiner explained that PTSD symptoms tend to wax and wane and that it was not outside the realm of possibility that the Veteran's symptoms may be exacerbated at some point (possibly in response to declining health, worsening cognitive functioning, and/or social isolation.)  The Veteran denied symptoms that would support a diagnosis of panic disorder and phobias (including social anxiety, obsessions, and compulsions). Although he had some behaviors that might be considered compulsive (e.g., re-washing the laundry and re-doing housework), there was a functional component to those behaviors (i.e., keeping him busy and providing a distraction) and the behavior was not in keeping with truly compulsive behaviors that could not be controlled and that cause distress and inhibit daily living.  Given the Veteran's tendency to worry excessively and his difficulty with controlling his anxious expectations, the July 2014 VA examiner determined that the Veteran qualified for a diagnosis of generalized anxiety disorder based upon his anxiety, restlessness, feeling on edge, fatigue, impaired concentration, irritability, and muscle tension.  He also appeared to qualify for a diagnosis of adjustment disorder with depressed mood.  A GAF score of 45 was assigned.  The symptoms associated with his psychiatric diagnoses included a depressed mood; anxiety; chronic sleep impairment; mild memory loss (i.e. forgetting names, directions, or recent events); speech that was intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances (including work or a work-like setting); and suicidal ideation.

The July 2014 VA examiner reported that the Veteran was alert and fully oriented, had adequate hygiene and grooming, and was cooperative and candid with the examiner.  He had poor eye contact (mainly due to macular degeneration and vision problems) and psychomotor agitation (fidgeting, hand movements).  His speech occasionally had increased pacing and push, but it was spontaneous and fluent, was generally within normal limits for volume, rate, and rhythm, and was interruptible.  There was no impairment of thought process or content.  Cognitive functioning was grossly intact, the Veteran's mood was anxious and sad, his affect was labile, his judgment was intact, and his insight was poor.  Also, he endorsed passive suicidal ideation, but there was no active plan or intent.  He denied homicidal ideation.

The July 2014 VA examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran generally functioned satisfactorily with normal routine behavior, self-care, and conversation (i.e., the criteria for a 30 percent rating under the General Rating Formula).  It was not possible to differentiate what portion of the occupational and social impairment was caused by each diagnosed psychiatric disability because anxiety and depression tend to overlap and co-vary in their symptoms.

In a January 2015 letter, Dr. J.F. reported that he had evaluated the Veteran and that he met the criteria for PTSD based upon DSM-V criteria.  Also, the criteria for a 50 percent rating under the General Rating Formula were met, based solely on the PTSD.  There was no further explanation or reasoning provided for this opinion.

The Veteran, through his attorney recently submitted a November 2017 psychiatric evaluation from Dr. R.B., in which he noted that the Veteran "is remarkably agoraphobic due to PTSD, panic attacks, and his significant gastrointestinal problems."  Dr. R.B. explained that the Veteran stopped working in September 1979 as a result of "severe mental health symptoms caused by service-connected PTSD with anxiety, panic attacks, depression, and undiagnosed agoraphobia."  The Veteran is "somewhat able to travel and be out in public if his wife or son are with him, but this is not practical because they both work."  Dr. R.B. explained that the Veteran's severe agoraphobia, which he found to be secondary to PTSD, could alone "account for his inability to work since September 1979.  Therefore, it is my opinion, more likely than not, that he has been since September 1979 unable to work full or part-time."

Upon review of the evidence of record, the Board notes that the Veteran has been diagnosed with nonservice-connected psychiatric disabilities other than PTSD during the claim period, including depressive disorder NOS, major depression, generalized anxiety disorder, adjustment disorder with depressed mood, and agoraphobia.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  To this end, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his other diagnosed nonservice-connected psychiatric disabilities.  In fact, the examiners and treatment providers have repeatedly indicated that they Veteran's psychiatric disabilities have over-lapping symptoms and are of common etiology.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.

The symptomatology associated with the Veteran's service-connected PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression; impaired impulse control, with periods of unprovoked irritability with outbursts of anger; and difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been endorsed by the Veteran, as corroborated by VA examiners, private examiners, and treatment providers.  Given the overall severity of the Veteran's psychological symptoms, the Board finds that the criteria for a 70 percent evaluation are met.

In addition, as set forth above, suicidal ideation is one of the symptoms associated with a 70 percent disability rating.  Suicidal ideation involves a range from a passive wish not to awaken in the morning or a belief that others would be better off if the individual were dead, to transient but recurrent thoughts of committing suicide, to a specific plan.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  The Court has held that the criteria for a 70 percent rating "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Id.  Given the evidence that the Veteran has reported suicidal ideation, as well as the overall severity of the Veteran's psychological symptoms, the Board finds that the criteria for a 70 percent evaluation are met.

Further, all GAF scores assigned during the claim period (including the GAF scores assigned by the September 2011 and July 2014 examinations) are indicative of serious to major impairment.  Overall, the Board finds that the frequency and severity of the Veteran's psychiatric symptoms throughout the claim period is indicative of impairment contemplated by a 70 percent rating under the General Rating Formula.

However, the symptoms have not more nearly approximated total occupational and social impairment at any point during the appeal period.  38 C.F.R. § 4.7 (2017).  Significantly, the evidence does not show total occupational and social impairment due to PTSD.  Although the Veteran has been unemployed during the entire claim period and there is evidence of some occupational impairment due to his service-connected psychiatric disability, the evidence reflects that his employment ended due to a work-related physical disability and there is otherwise no evidence of total occupational impairment due to his service-connected psychiatric disability.  While he has generally been socially isolated, he remains in a long term marriage (albeit an impaired marriage due to his psychiatric disability), lives with his wife and adult son, and maintains some social contacts with his veteran friends and cousin.  Hence, total social impairment has not been shown.

Furthermore, the Veteran has experienced some impaired memory and concentration, nightmares, occasional auditory hallucinations, and suicidal ideation and he has reported occasional neglect of personal hygiene.  Nevertheless, he has not generally demonstrated gross impairment in thought processes or communication, there have been no delusions and only occasional reports of auditory hallucinations, he has been cooperative with all examiners and has not exhibited any grossly inappropriate behavior during the claim period, he has not been in persistent danger of hurting himself or others, he has not experienced memory loss for names of close relatives, own occupation, or name, he has remained fully oriented to time and place during the claim period, and he has generally been able to perform activities of daily living.  Thus, he has not exhibited most of the symptoms listed in the examples for a 100 percent disability rating at any time during the claim period and total social and occupational impairment has not otherwise been demonstrated.

In light of the above evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent but no higher rating for the service-connected PTSD have been met under the General Rating Formula during the entire claim period.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected disability varied to such an extent that a rating greater or less than 70 percent assigned herein would be warranted.  Hart, supra.
The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. Entitlement to a TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As determined by the parties to the July 2017 Joint Motion, the Veteran has raised a claim of entitlement to a TDIU based, in part, on his psychological symptomatology.  As detailed above, the Board has herein found that the Veteran's PTSD symptoms more nearly approximate a 70 percent rating throughout the appeal period (from August 17, 2009).  The Board notes the Veteran is also service-connected for duodenal ulcer disease at 20 percent, bilateral hearing loss at zero percent, scar, residual of surgery, at 10 percent from May 27, 2008 and zero percent from June 1, 2010.  He therefore meets the schedular criteria.  Thus, the question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

As detailed above, the Veteran's service-connected PTSD has interfered with his ability to maintain gainful employment.  Specifically, Dr. R.B. recently explained that the Veteran's PTSD with secondary agoraphobia has rendered him unemployable throughout the appeal period.  See the psychiatric evaluation of Dr. R.B. dated November 2017.  Moreover, the September 2011 and July 2014 VA examiners determined that the Veteran's psychological symptoms cause difficulty in establishing and maintain effective work and social relationships.  The July 2014 VA examiner further determined that the Veteran's PTSD manifests in difficulty adapting to stressful circumstances including work or a work-like setting.

The above evidence thus reflects that the Veteran's PTSD has a significant impact on his ability to work.  Although some health care professionals have opined that the Veteran's psychological symptoms do not render him unemployable, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354.

Given the significant effects of the Veteran's psychiatric abilities, his documented difficulty maintaining gainful employment, and his gastrointestinal impairment, as indicated by the lay and medical evidence, the evidence is approximately evenly balanced as to whether his service connected disabilities render him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted throughout the appeal period.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A 70 disability rating for service-connected PTSD is granted throughout the appeal period, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


